Filed 8/5/16 P. v. Brown CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B265493

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA088181)
         v.

DERRICK LAMONT BROWN,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Mark E. Windham, Judge. Affirmed.


         C. Matthew Missakian, under appointment by the Court of Appeal, for Defendant
and Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Paul M. Roadarmel, Jr.
and Connie H. Kan, Deputy Attorneys General, for Plaintiff and Respondent.


                                __________________________________
       Appellant Derrick Brown was granted the right to represent himself. Thereafter,
the Los Angeles County Sheriff’s Department (the Department) conducted an
administrative hearing pursuant to Wilson v. Superior Court (1978) 21 Cal.3d 816
(Wilson), and revoked his law library privileges. The trial court reviewed the
Department’s administrative decision as required under Wilson, and affirmed the
Department’s decision. Brown then relinquished his Faretta1 status and proceeded with
his criminal case represented by appointed counsel. A jury convicted Brown of one
count of attempted second degree robbery (count 1; Pen. Code,2 § 664/211) and six
counts of second degree robbery (counts 2-7; § 211). The trial court found an assortment
of prior felony conviction allegations to be true, and, based on the jury’s verdicts and the
prior conviction findings, sentenced Brown to an aggregate term of 30 years and 4
months in state prison. On appeal, Brown asserts Wilson and Faretta errors. We affirm.
                                           FACTS
The Crimes
       As Brown does not contest that substantial evidence supports the jury’s verdicts,
our discussion of the facts surrounding his crimes is limited. It is sufficient to state that
the evidence at Brown’s trial established the following facts. On May 29, 2014, Brown
robbed a Chase Bank on Glendale Avenue in Glendale. (Counts 6, 7.) On June 18, 2014,
Brown robbed a Chase Bank on National Boulevard in Los Angeles. (Counts 2, 3.)
On June 26, 2014, Brown robbed a Chase Bank on Colorado Boulevard in Los Angeles.
(Counts 4, 5.) On July 15, 2015, Brown and his son walked into a U.S. Bank on Pico
Boulevard in Santa Monica, and Brown’s son presented a robbery note to a bank
employee. When the employee pulled an alarm under his desk, Brown and his son left
the bank. (Count 1.) Santa Monica Police Department officers detained Brown’s son a
few blocks from the U.S. Bank a short time after the attempted robbery. Police drove
two bank employees to the scene, where they identified Brown’s son in a field line-up.

1
       Faretta v. California (1975) 422 U.S. 806 (Faretta).
2
       All further undesignated section references are to the Penal Code.

                                               2
Two weeks later, Los Angeles Police Department officers arrested Brown. After his
arrest, Brown implicated himself in the crimes summarized above during taped police
interviews that were played to the jury at his trial.
The Criminal Case
       In late 2014, the People filed an information charging Brown with one count of
attempted second degree robbery (count 1; § 664/211) and six counts of second degree
robbery (counts 2-7; § 211; counts 2-7). Further, the information alleged that Brown
suffered numerous prior serious or violent felony convictions, including a juvenile
adjudication for robbery and a federal bank robbery conviction, which together and or
separately fell within the purview of sections 1192.7 and 667.5, subdivisions (a) and (c);
667, subdivision (a)(1); and 1203, subdivision (e)(4). The information also alleged that
he suffered a number of prior strike convictions within the meaning of section 667,
subdivision (b), and section 1170.12. Further, that he suffered numerous prior felony
convictions with a prison term within the meaning of section 667.5, subdivision (b).
       At Brown’s arraignment on December 8, 2014, the trial court granted Brown’s
motion to represent himself pursuant to Faretta.
       On February 10, 2015, the Sheriff’s Department served Brown with notice of an
administrative hearing to determine whether his jail law library privileges would be
revoked “for cause” based on a series of incidents allegedly committed by Brown while
in custody. These included: using his crutches to break a window in his cell door, and
roaming and refusing to obey deputies’ orders while in the law library. On February 11,
2015, a Department hearing officer found that Brown’s conduct posed a security threat
and disrupted the ability of other inmates to use the law library, and ruled that Brown’s
library privileges should be revoked. On March 4, 2015, the Department filed a report
with the trial court regarding the results of the administrative hearing.
       The trial court held a hearing in accord with Wilson to review the decision of the
Department to revoke Brown’s pro per privileges to use the jail’s law library. The court
indicated that it would uphold the Department’s decision, stating: “The results of [the
Department’s] hearing and the documentary support have been filed with this court.

                                               3
It does show misbehavior that would in fact justify the termination of those pro per
privileges.” The following exchange then transpired between the trial court and Brown:
       “[The Court]: [Mr. Brown], you have an absolute right to represent
       yourself. This doesn’t change that, but . . . you’re in a position now where
       you won’t have access to a law library or receive other privileges, which
       enhances the disadvantage I’ve already described. . . . I don’t need to
       restore your counsel, but I will out of fairness to you. I am willing to
       restore your right to counsel. What would you like to do, Mr. Brown?
       “[Brown]: Is there any way I can get my pro per privileges reinstated,
       using the law library at the county jail? . . . It was one particular deputy
       that’s been messing with me that wrote me up.
       “[The Court]: But you broke a window in the jail.
       “[Brown]: They didn’t even punish me for that. That was an accident. . . .
       I didn’t even get loss of privileges or nothing for that . . . .
       “[The Court]: But physical and racial threats towards jail staff --
       “[Brown]: . . . never have I ever made toward any staff. . . .
       “[The Court]: You had an administrative hearing, which upheld these
       charges. So now I’m going to uphold the decision of the Sheriff’s
       Department. Would you like to continue to represent yourself or do you --
       “[Brown]: How can I represent myself? I can’t research case law.
       “[The Court]: Right. So I’ll restore counsel to you.”


       The charges against Brown were tried to a jury. As noted above, the jury found
Brown guilty of one count of attempted second degree robbery (count 1; § 664/211) and
six counts of second degree robbery (counts 2-7; § 211). The trial court thereafter found
all of prior conviction allegations to be true.
       The trial court sentenced Brown to an aggregate term of 30 years and 4 months in
state prison, calculated as follows: for the base term on count 7 (robbery), the upper
term of five years, doubled to ten years for a prior strike; for count 1 (attempted robbery),

                                                  4
a consecutive term of eight months (one-third of the mid-term of 24 months), doubled to
16 months for a prior strike, and for each of counts 2 through 6 (robbery), a consecutive
one year term (one-third of the mid-term of three years), doubled to two years for a prior
strike. The court imposed an additional five-year term for the prior serious felony
conviction (§ 667, subd. (a)(1)), and a four one-year terms for prior felony convictions
with a prison term (§ 667.5, subd. (b)). The court imposed ordinary fines and fees which
Brown does not question on appeal.
       Brown filed a timely notice of appeal.
                                       DISCUSSION
I.     Revocation of Brown’s Pro Per Jail Privileges
       Brown contends his convictions must be reversed because the trial court erred in
upholding the administrative decision of the Sheriff’s Department to revoke his privileges
to use the jail law library. Specifically, Brown argues the trial court “violated [his]
federal due process rights by rubber stamping a defective administrative decision.”
We are not persuaded.
       a. Forfeiture
       We first address the argument by the People that Brown forfeited any claim of
Wilson error by failing to assert it in the trial court. The People assert that by failing to
object when the trial court indicated that it would uphold the Department’s decision to
revoke his pro per privileges, Brown deprived the court of the opportunity to examine
whether there had been a violation of his rights. We find Brown did not forfeit all of his
claims of Wilson error. Although the language that he used in the trial court may not
have been the most precise, Brown did assert during the Wilson hearing that he had not
committed certain acts attributed to him by the Department. Thus, Brown effectively
challenged the evidence in support of the Department’s decision. We are satisfied that
this preserved Brown’s claims of Wilson error for review on appeal, subject to other
ancillary issues where we find forfeiture applicable under recognized principles.




                                               5
       b. Governing Law
       Turning to Brown’s challenges to the trial court’s decision to uphold the
Department’s decision of the Sheriff’s Department to revoke Brown’s privilege to use the
jail law library, we find no reversible error. Under Wilson, supra, 21 Cal.3d 816, a jailer
can restrict or terminate a defendant’s pro per jail privileges “for cause,” meaning for a
“violation of jail rules and/or a demonstrable necessity for administrative segregation of a
defendant who would otherwise constitute a threat to jail security . . . .” (Id. at pp. 821-
822.) These privileges can be restricted or terminated only after “notice” and a “jail
administrative evidentiary hearing.” (Id. at p. 822.) Due process does not require that a
jail privilege hearing be held in the trial court, “as long as provision is made for court
review of the matter and for the defendant to appear and be heard at the time of such
court review . . . .” (Ibid.) When a jailhouse administrative hearing is conducted, “the
hearing body should send its decision and report, including a summary or digest of the
evidence on both sides, to the defendant and to the court for court review of the matter,”
and “[t]he defendant should be given an opportunity to appear at the time of the court’s
determination” in order to “allow him an opportunity to voice any objection he has
regarding the administrative proceeding and decision.” (Id. at pp. 827-828.) When the
court decides to uphold the administrative decision, the court should then inquire of the
defendant whether, in light of the change in pro per privileges, he or she still wants to
proceed in pro per or then wants to have counsel appointed to represent him or her.
(Id. at p. 828.)
       c. Analysis
       The record here demonstrates that all of the steps contemplated under Wilson were
followed appropriately. The Department served Brown with notice, and conducted an
administrative evidentiary hearing, issued a decision, and the trial court reviewed the
decision at a court hearing attended by Brown. When the court decided to uphold the
Department’s administrative decision, the court correctly inquired whether Brown wanted
to continue representing himself. These steps satisfied the framework for Wilson
disputes.

                                              6
       This brings us to Brown’s challenge to the protocols employed by the Sheriff’s
Department for the administrative hearing conducted to decide whether to revoke his pro
per privileges. Here, Brown contends that his federal constitutional right to due process
was violated because the administrative decision to revoke his library privileges “was not
actually made by an impartial body.” Brown implicitly argues the trial court’s ensuing
decision to uphold the Sheriff’s Department administrative decision perpetuated the due
process violation inherent in the department’s protocols. Brown’s arguments do not
persuade us to find that the Wilson administrative hearing conducted by Sheriff’s
Department was constitutionally defective in this case.
       Brown correctly tells us the record shows that Custody Assistant Donald Hinton
“presented the Sheriff’s Department’s case,” and that “Lieutenant Bottomley . . . acted as
the hearing officer” who had the task to decide whether or not to revoke Brown’s pro per
privileges. On appeal, Brown argues that the record establishes something more, namely,
that Custody Assistant Hinton “exercised the dominant control” over the administrative
hearing, and that this control “nullified Lieutenant Bottomley’s status as an impartial
factfinder,” thus rendering his final decision “an inevitable, empty formality” that does
not comport with due process. Brown asserts “it is laughable to believe that [Lieutenant]
Bottomley made an impartial assessment of the evidence and reached an independent,
reasoned conclusion there was good cause to . . . terminate [Brown]’s . . . [library]
privileges.”
       Neither Brown nor the People cite any case establishing any rules governing who
may act as the hearing officer at a Wilson jailhouse administrative hearing, or otherwise
establishing any specific rules of procedure governing the safeguards that are required so
that a Wilson jailhouse hearing comports with due process. This said, we find no due
process error in connection with Brown’s Wilson jailhouse administrative hearing. A fair
reading of Wilson demonstrates that it contemplates that an administrative hearing on an
inmate’s pro per privileges is to be conducted in the jailhouse setting. Wilson expressly
states that due process does not require that such a hearing be held in court, “so as long as
provision is made for court review of the matter and for the defendant to appear and be

                                             7
heard at the time of such court review . . . .” (Wilson, supra, 21 Cal.3d at p. 822.)
Accordingly, we find no due process error in having a jail official, here Lieutenant
Bottomley, act as the hearing officer for a Wilson jailhouse administrative hearing on pro
per privileges.
       Brown next contends that Lieutenant Bottomley was not shown to be qualified to
act as the hearing officer at the administrative hearing because the record does not show
that the lieutenant was familiar with the operation and rules of the pro per library.
Brown’s argument asks: “How could Bottomley have made a neutral determination
about the risk posed by [Brown] at the law library if [Bottomley was not] familiar with its
operation and rules?” On this issue, we find Brown has forfeited his claim. When
Lieutenant Bottomley’s administrative decision was reviewed in the trial court, Brown
did not object to the lieutenant’s competence to act as hearing officer. By failing to
object, the issue was not developed in the trial court, and the court and the parties were
deprived of an opportunity to address the issue and to present their positions on the issue,
including making a responsive showing . In such a situation, forfeiture is appropriate.
(See, e.g., People v. Simon (2001) 25 Cal.4th 1082, 1103 [explaining forfeiture principles
generally]; People v. Ringo (2005) 134 Cal.App.4th 870, 876 [pro per defendant’s claim
that he was denied access to law library for trial preparation forfeited as he did not raise
issue unil mid-trial].) Absent an objection from Brown in the trial court, we are satisfied
that the court could accept that a lieutenant employed in the jail would have sufficient
understanding of jail operations to act as a hearing officer for a Wilson administrative
hearing.
       Brown next argues that a jail employee or agent who makes the evidentiary
presentation on a pro per privilege dispute to the hearing officer at a Wilson
administrative hearing must not be the same person who prepares the summary of
evidence and report which is forwarded to the trial court for review, which in Brown’s
case was Custody Assistant Hinton. Brown maintains that, if the same person both
presents the evidence, and prepares the summary of the evidence and report, then there is
a risk that the latter may be biased in favor of the former presentation, meaning the trial

                                              8
court gets a skewed view of the Wilson administrative hearing. Again, we note that
neither Brown nor the People have cited a case for us directly on this contention.
       Brown argues that the risk of bias is demonstrated in his case by the fact that the
part of the hearing officer’s report addressing “The Sheriff’s Department’s Contentions”
is roughly two typed pages in length, whereas the section which addresses “The
Defendant’s Contentions” is only four sentences long. Further, Brown asserts that the
language summarizing the Sheriff Department’s contentions is written in a “dramatic”
tone. Forthrightly, Brown acknowledges that the “exact extent of the slant and bias in
Hinton’s account is a matter of speculation.” As he recognizes: “[I]t is conceivable that
[Brown] offered only the vaguest and briefest of denials, and thus that a fair summary of
[his] contentions required approximately one-tenth as much verbiage as a fair summary
of the Sheriff’s contentions.”
       We discern no deprivation of due process. The content of “The Defendant’s
Contentions” set forth in Custody Assistant Hinton’s report –– namely, Brown’s denials
of the Sheriff’s Department’s contentions of jailhouse wrongdoing, his claim that
breaking the jail cell window was an accident, and his accusation that deputies were “out
to get him” –– was consistent with Brown’s statements to the trial court during the
court’s review of the Wilson hearing and administrative decision to revoke his pro per
privileges to use the jail library. This supports a conclusion that Custody Assistant
Hinton accurately summarized Brown’s contentions. Thus, the trial court was given a
good grasp of the competing contentions, and we find no due process problem in the
court’s review of the facts in support of the Department’s decision to revoke Brown’s
privileges to use the jail law library. Although it may be more in the spirit of Wilson that
the Hearing Officer (here Lieutenant Bottomley) be the person who drafts the summary
of evidence and report to the court, nothing in Wilson expressly compels that procedure.
We need not to decide the question for the record reveals that both Lieutenant Bottomley
and the trial court undertook their own review of the evidence and that Brown had an
ample opportunity to contest the findings in the trial court.



                                              9
       This leaves only the matter of the trial court’s review. Here, Brown argues the
court simply “rubber-stamped” the Sheriff’s Department’s administrative decision to
revoke his law library privileges. We disagree. The mere fact that the court ruled against
Brown does not demonstrate that the court shirked its judicial responsibilities.
       Having found no error in the administrative hearing and trial court review
processes, we do not address the additional issue of whether Brown was prejudiced.
II.    The Alleged Revocation of Faretta Rights
       Brown claims his convictions must be reversed because the trial court erred when
it “terminated” his Faretta status “without his request or acquiescence.” We disagree.
       We have already noted that when the court decides to uphold the administrative
decision to revoke law library privileges, the court must then inquire of the defendant
whether he still wants to proceed in pro per or prefers to have counsel appointed to
represent him. (Wilson, supra, at p. 828.) The court here did so. Brown argues he
“never said he no longer wanted to represent himself.” He argues his comments, “which
at most revealed confusion about the distinction between pro per privileges and pro per
status in court, could not have formed the basis for a reasonable conclusion he had
abandoned his desire for self-representation.” We find no error.
       The critical exchange between the trial court and Brown proceeded as follows:
       “[The Court]: [Mr. Brown], you have an absolute right to represent
       yourself. This doesn’t change that, but . . . you’re in a position now where
       you won’t have access to a law library or receive other privileges, which
       enhances the disadvantage I’ve already described. . . . I don’t need to
       restore your counsel, but I will out of fairness to you. I am willing to
       restore your right to counsel. What would you like to do, Mr. Brown?
       “[¶] . . . [¶]
       “[The Court]: You had an administrative hearing, which upheld these
       charges. So now I’m going to uphold the decision of the Sheriff’s
       Department. Would you like to continue to represent yourself or do you --
       “[Brown]: How can I represent myself? I can’t research case law.

                                             10
       “[The Court]: Right. So I’ll restore counsel to you. . . .”
       The trial court plainly understood Brown’s comment, “How can I represent
myself? I can’t research case law,” to amount to a statement relinquishing his Faretta
status, and we have the same understanding. This seems particularly correct in light of
the fact that, after the trial court stated that it was restoring Brown’s counsel, Brown did
not object. As Brown recognizes in his opening brief, a waiver of Faretta status may be
found if it reasonably appears to a trial court that the defendant abandoned his or her
initial request for self-representation. He cites Brown v. Wainwright (5th Cir. 1982) 665
F.2d 607, 611. This is exactly what occurred here.
       Brown likens his case to People v. Butler (2009) 47 Cal.4th 814 (Butler), in which
the Supreme Court reversed a murder conviction upon finding the trial court erred in
revoking the defendant’s Faretta status. However, Brown’s case is not like Butler. In
Butler, a trial court granted the defendant’s request for Faretta status in a murder case.
After the Faretta order, the county counsel filed a motion to “restrict” the defendant’s pro
per privileges in jail based on claimed transgressions that created a security risk to
inmates and staff. (Butler, supra, 47 Cal.4th at pp. 818-819.) The trial court held a
hearing on the motion, and revoked the defendant’s pro per privileges. With the
defendant’s agreement, it also revoked the defendant’s Faretta status. (Butler, at p. 819.)
The issue of the defendant’s pro per privileges was later revisited, but they were not
restored. Eventually, the defendant made motion pursuant to People v. Marsden (1970)
2 Cal.3d 118 (Marsden) to replace his counsel, which was denied. (Butler, at p. 821.) At
a subsequent hearing, the defendant made a renewed motion for Faretta status, which the
trial court granted. (Butler, at p. 823.) At an ensuing hearing, after discussions with the
defendant and standby counsel about trial preparation and discovery problems, the court
unilaterally revoked the defendant’s Faretta status and reappointed counsel to represent
him. (Butler, at p. 823.) Ultimately, a jury convicted the defendant and he was sentenced
to death. (Id. at p. 824.) The Supreme Court reversed the defendant’s conviction upon
finding a denial of his constitutional right to represent himself. In reversing, the Supreme
Court recognized that it was reasonable for the trial court to have believed it “‘just [did

                                             11
not] make sense’” to allow the defendant to represent himself given the trial preparation
problems he was experiencing, but that this did not provide a lawful basis to revoke
Faretta status that the defendant had wanted and which he had knowingly decided to
undertake. (Butler, at p. 827.)
       Butler is not helpful to Brown here because the trial court did not unilaterally
revoke his Faretta status as occurred in Butler. On the contrary, the record in Brown’s
current case shows he voluntarily relinquished his Faretta status.
III.   The Alleged Second Faretta Request
       Last, Brown contends his convictions must be reversed because the trial court
erred “when it refused to grant his renewed Faretta request.” We disagree.
The Setting
       As noted above, Brown relinquished his Faretta status at the trial court’s hearing
after reviewing the Wilson jailhouse administrative decision of the Sheriff’s Department
to revoke Brown’s privilege to use the jail law library. At a hearing one month later,
Brown’s appointed bar panel lawyer advised the court that Brown was “not happy with
the present [situation] regarding his representation.” When the court called on Brown to
explain, he stated the following:
              “[W]hen they had the Wilson hearing [at the jail], they kind of left it
       up to the court. And you said that you wasn’t going to [change the decision
       of the Sheriff’s Department to revoke my pro per privileges to use the jail’s
       law library] at that time. But since then, the deputy that I had the
       misunderstanding with at the . . . jail, he’s been reassigned to somewhere
       else. So he’s no longer an issue as far as me being able to get out of my
       cell and go to the law library . . . . I would like to have my pro per status
       reinstated. If not, a Marsden hearing and perhaps you can give me a state
       appointed attorney because I did have a discussion with my attorney. He
       said that the case is not triable as far as he’s concerned, and he said it’s hard
       to take the case serious . . . .”



                                              12
       At this point, the court interrupted: “If you’re making a Marsden motion, we’ll do
that outside the presence of everyone else.” Brown then continued complaining about his
lawyer and about the court, including a comment that he had asked his lawyer “to file a
170.6 motion.” Brown stated he “[did not] feel comfortable having [his case]
here, . . . because of Bruce Schweiger’s attachment to [the] court . . . .”3 Brown stated:
“I don’t believe I can get a fair trial here.” There were also discussions about a “deal”
offered by the prosecution that Brown felt was “not a deal to [him].”
       After listening to Brown’s complaints and concerns, the trial court stated:
“The court upheld the termination of you privileges in jail. The Faretta here is
ambiguous because its connected with an idea about privileges and about a dissatisfaction
with the lawyer or matters of strategy, not anything about competence. . . . Do you want
to tell me more about your lawyer’s performance? If there’s anything else, then I’ll have
a closed hearing. But if there’s nothing else besides what you’ve already went ahead and
told me, that’s not sufficient.” Brown responded with still further complaints, including
comments that he “felt the information was defective,” and that he wanted to “challenge
the information through demurrer,” but that his lawyer “just don’t see it that way.”
After listening to Brown’s further statements, the court ruled: “[T]he Faretta is denied.
The Marsden is denied.”
The Governing Legal Principles
       In Faretta, the United States Supreme Court ruled that the Sixth Amendment’s
language guaranteeing a criminal defendant the right to assistance of counsel, “when
naturally read, thus implies a right of self-representation.” (Faretta, supra, 422 U.S. at
p. 821.) A defendant’s request for self-representation must be “unequivocal.” (People v.
Valdez (2004) 32 Cal.4th 73, 97-98, citing Faretta, supra, 422 U.S. at p. 835; and see
also People v. Marshall (1997) 15 Cal.4th 1, 22-23.) In determining whether a defendant
is making an unequivocal request for Faretta status, a trial court must decide whether the
defendant truly desires to represent himself or herself; an insincere request or one that is

3
       Brown may have been referring to an attorney employed in the Public Defender’s
Office, but this is not certain from reading his comments.

                                             13
made under the cloud of emotion may be denied. (People v. Tena (2007) 156
Cal.App.4th 598, 607 (Tena).) Because this trial court inquiry is intended to protect the
right to counsel, the court must indulge every reasonable inference against waiver of the
right to counsel. (People v. Marshall, supra, 15 Cal.4th at p. 20; Tena, supra, 156
Cal.App.4th at p. 604.) In short, “‘“the right of self-representation is waived unless
defendants articulately and unmistakably demand to proceed pro se.”’” (People v.
Stanley (2006) 39 Cal.4th 913, 932.)
       On appeal, the issue of whether the defendant unequivocally invoked the right to
self-representation is examined de novo. (People v. Dent (2003) 30 Cal.4th 213, 218.)
Analysis
       We find no Faretta error. The analysis of the Faretta issue by our colleagues in
Division Four of our court in Tena, supra, 156 Cal.App.4th 598 guides our decision.
In Tena, the defendant complained to a commissioner at a very early case hearing that his
court-appointed attorney had declined to subpoena several witnesses for his upcoming
preliminary hearing. During a series of exchanges with the commissioner, the defendant
stated, “‘Sir, I want to go pro per.’” and the commissioner answered, “You can’t.”
(Tena, supra, 156 Cal.App.4th at p. 605.) A few weeks later, immediately before the
start of his preliminary hearing, the defendant requested a Marsden hearing. During the
hearing, the defendant stated that he wanted to “fire” his court-appointed attorney and
hire a private attorney who was then in trial and would be available in about two weeks.
Further, he repeated his complaint that witnesses had not been subpoenaed for the
preliminary hearing. (Tena, at pp. 605-606.) When the trial court denied the Marsden
motion and indicated the defendant could hire a private attorney after the preliminary
hearing transpired, the defendant became agitated and requested self-representation,
which the court denied. (Tena, at p. 606.) The defendant did not renew his request to
represent himself for the remainder of his criminal case. (Ibid.) Ultimately, a jury
convicted the defendant of corporal injury to the mother of his child. (Id. at p. 601.)
On appeal, the defendant argued that reversal of his conviction was required under
Faretta. Our colleagues in Division Four affirmed the judgment, concluding that that the

                                             14
defendant’s requests for self-representation were equivocal, “impulsive reactions to his
frustrated attempts to secure an attorney who would subpoena the witnesses he
desired . . . .” (Tena, at pp. 607-609.)
       Here, Brown’s renewed Faretta request was similarly equivocal because it was
plainly motivated by his frustration with the course of his case. The Faretta request was
made in virtually the same breath as request for a Marsden hearing. In the same context,
Brown stated he wanted a new lawyer because his appointed lawyer had allegedly said
that Brown’s case was “not triable.” Further, Brown made comments about wanting to
file a section 170.6 motion, and about feeling that he could not get a fair trial from the
trial judge. Brown additionally complained about communication problems with his
lawyer. The trial court expressly stated that it found Brown’s Faretta to be “ambiguous”
because it was connected with the issue of his out-of-court privileges and about his
dissatisfaction with his lawyer or matters of strategy. Brown’s comments, taken as a
whole, establish that his primary concern was getting new appointed counsel, rather than
exercising his right to self-representation. According, we find the trial court properly
denied his Faretta request as equivocal and ambiguous.
                                       DISPOSITION
       The judgment is affirmed.




                                                  BIGELOW, P.J.
We concur:


                      RUBIN, J.




                      FLIER, J.




                                             15